Order filed December 1, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00790-CV
                                   ____________

               IN RE BAY WATCH DOLPHIN TOURS 1, LLC,


                          ORIGINAL PROCEEDING
                                 Probate Court
                            Galveston County, Texas
                      Trial Court Cause No. PR-0077787-A


                                      ORDER

      On November 20, 2020, relator Bay Watch Dolphin 1, LLC, filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(k)(1)(A), 52.7(a). By this order, the court
gives relator notice that the petition will be dismissed unless an amended petition is
filed on or before December 2, by 12:00 noon., that addresses the record issues
discussed in In re Kholaif, Nos. 14-20-00731-CV & 14-20-00732-CV, 2020 WL
7013339 (Tex. App.—Houston [14th Dist.] Nov. 25, 2020, order) and Texas Rules
of Appellate Procedure 52.3(k)(1)(A) and 52.7(a). Id; see also Tex. R. App. P.
42.3(c).



                                     PER CURIAM



Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                         2